REL:11/21/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334) 229-
0649), of any typographical or other errors, in order that corrections may be made before
the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                           OCTOBER TERM, 2014-2015
                            ____________________

                                    1130851
                             ____________________

                                   Mark Trenier

                                           v.

              City of Prichard and Troy Ephriam, Mayor

                    Appeal from Mobile Circuit Court
                             (CV-13-901796)


BOLIN, Justice.

      Mark Trenier appeals from the trial court's summary

judgment in favor of the City of Prichard and its mayor, Troy

Ephriam. We affirm.

                     I. Facts and Procedural History

      The facts in this case are undisputed.                           This appeal

involves a dispute over the interpretation of § 11-43C-38(a),

Ala. Code 1975, which governs the appointment and removal from
1130851

office    of   fire   chiefs   and       police   chiefs   in   Class   5

municipalities such as the City of Prichard.           Section 11-43C-

38(a) provides:

    "There are hereby created three divisions of city
    government: Public works, finance, and public
    safety. The mayor shall appoint department heads to
    the above divisions. Upon the first vacancy, of any
    nature whatsoever, in the office of police chief or
    fire chief, the mayor may appoint the police chief
    and fire chief, respectively, from outside the said
    merit system, with the approval of four members of
    the council who shall serve at the pleasure of the
    mayor; provided, however, such officers shall be
    removed from office only upon recommendation of the
    mayor with the approval of four council members."

(Emphasis added.)

    On April 19, 2007, Trenier and Ronald K. Davis, then the

mayor of the City of Prichard, executed a proposed employment

agreement in which Trenier agreed to provide services as the

Prichard Fire Chief for a term of five years, commencing April

19, 2007.      On this same date, the five-member Prichard City

Council unanimously approved the agreement, and Trenier became

the duly appointed fire chief for the City of Prichard in

accordance with § 11-43C-38(a).            The "Time of Performance"

section of the employment agreement expressly states that

Trenier would provide services for five years:




                                     2
1130851

         "The CHIEF shall commence performance of this
    Agreement and the rendering of services required
    hereunder for a period of five (5) years commencing
    upon the execution of the Agreement by the CITY.
    The services shall be undertaken in such sequence as
    to assure the proper and expedient achievement of
    the objectives of this Agreement for the period of
    time stated herein. In no event shall the completion
    dates of times stated herein, if any, be extended,
    except in accordance with the provisions of the
    Amendments Section."

(Capitalization in original.)

    The "Compensation" section of the employment agreement

contains language confirming that the agreement was for a

limited term, subject to expiration, termination, or renewal:

         "The CITY agrees to provide the CHIEF fifteen
    (15) sick days per year for the duration of this
    Agreement. ...

         "All unused sick time and vacation time will be
    paid by the City to the CHIEF at the expiration
    and/or termination of this Agreement. In the event
    that this Agreement is renewed or extended pursuant
    to the mutual agreements of the parties, the CHIEF,
    at his sole option, may continue to accumulate sick
    and vacation time until such renewal period
    expires."

(Capitalization in original; emphasis added.)

    The mayoral election for the City of Prichard was held in

October 2012, at which time Troy Ephriam, who had served on

the city council, was elected mayor of the City of Prichard,

defeating Mayor Davis.   Before the conclusion of his mayoral

                                3
1130851

term in 2012, Mayor Davis on two separate occasions attempted

to   have   the   city    council    approve     subsequent       employment

agreements for Trenier and to have him reappointed as the fire

chief; both attempts, however, were unsuccessful.                   Although

Trenier's employment agreement expired on April 19, 2012, he

continued to serve as fire chief until April 8, 2013, at which

time    newly   elected   Mayor     Ephriam    notified     him    that   his

employment was officially terminated.

       On July 16, 2013, Trenier filed a complaint against Mayor

Ephriam in his official capacity, as well as against the City

of Prichard, alleging a violation of his employment rights

under § 1l-43C-38(a) and seeking damages as a result thereof.

Specifically,      Trenier     alleged    that     Mayor     Ephriam      had

unilaterally      terminated   Trenier's       employment     without     any

"recommendation" and without the approval of four city-council

members pursuant to § 11-43C-38(a).              Mayor Ephriam and the

City of Prichard filed a joint motion for a summary judgment

supported by, among other things, the affidavit of Mayor

Ephriam, who testified as follows regarding the events leading

up to Trenier's discharge:

            "1. My name is Troy Ephriam, the duly elected
       Mayor of the City of Prichard, and I am familiar

                                     4
1130851

    with the facts and circumstances surrounding the
    former employment of Mark Joseph Trenier as the Fire
    Chief of the City of Prichard, as well as the events
    giving rise to [Trenier's] Complaint in this matter.

         "2. Prior to being elected Mayor of the City of
    Prichard, I was duly elected and served as a
    Prichard City Councilman, representing District
    Four, from 2001 until my election as Mayor in
    October 2012.

         "3. Under Alabama Code § 11-43C-38(a) (1975),
    the Prichard City Council is required to approve any
    appointment made by the Mayor of the City of
    Prichard for the position of fire chief.

         "4. In making such appointments, it is an
    accepted practice for the Mayor of the City of
    Prichard to utilize employment contracts which
    enumerate the terms under which an appointee for the
    position of fire chief will serve. Additionally, it
    is an accepted practice for the Mayor of the City of
    Prichard, and the Prichard City Council, to utilize
    employment agreements for a specific, limited term
    to effectuate the appointment and removal process of
    a fire and police chief under Alabama Code §
    11-43C-38 (1975).

         "5. On April 19, 2007, I was serving as a duly
    elected member of the City Council for the City of
    Prichard, representing the citizens of District
    Four.

         "6. On or about April 19, 2007, former Mayor Ron
    Davis and Mark Joseph Trenier signed a proposed
    employment agreement, in which Mark Trenier agreed
    to provide services as Chief of the Prichard Fire
    Department.

         "7. The Agreement provided that Mark Trenier
    would commence performance under the Agreement upon


                             5
1130851

    execution by the City of Prichard, for a period of
    five (5) years.

         "8. After the Agreement was signed by former
    Mayor Davis and Mark Trenier, it was submitted to
    the Prichard City Council for review and approval,
    and the Prichard City Council accordingly considered
    a motion to approve the proposed Agreement on April
    19, 2007.

         "9. As reflected in the Prichard City Council
    minutes for April 19, 2007, the Prichard City
    Council unanimously carried the motion, and approved
    the proposed Agreement between the City of Prichard
    and Mark Trenier.

         "10. At the time the City Council entertained
    the motion to approve the proposed 2007 Employment
    Agreement between Mark Trenier and the City of
    Prichard, it was my understanding that the motion
    was to approve the explicit terms of the Agreement,
    including its provisions limiting Mark Trenier's
    employment to a term of five (5) years.

         "11. I further understood that no additional
    vote, motion, or other action on behalf of the
    Prichard City Council was necessary to terminate the
    employment of Mark Trenier after the expiration of
    the Agreement's five-year term. More particularly,
    I understood that the proposed Agreement was meant
    to serve as the Council's approval of both the
    initiation   and   conclusion   of   Mr.   Trenier's
    employment in the position of fire chief.

         "12. Former Mayor Ron Davis made two (2)
    unsuccessful attempts to have subsequent employment
    contracts for Mark Trenier approved prior to the
    conclusion of his mayoral term in 2012, and to have
    Mark Trenier re-appointed as fire chief.

         "13. On March 22, 2012, prior to former Mayor
    Davis's defeat in the 2012 Prichard mayoral

                             6
1130851

    election, the Prichard City Council considered a
    motion to approve a subsequent employment agreement
    between Mark Trenier and the City of Prichard,
    identical to the agreement previously approved on
    April 19, 2007. The March 22, 2012, motion to
    approve the additional employment contract of Mark
    Joseph Trenier failed to carry, gaining only two (2)
    of the required four (4) 'yea' votes necessary to
    approve the contract.

         "14. On October 25, 2012, two days after I
    defeated former Mayor Davis in the 2012 Prichard
    mayoral runoff, the Prichard City Council again
    considered a motion to approve an identical
    employment   agreement,   and   to   approve   the
    re-appointment of Mark Trenier as fire chief. The
    October 25, 2012, motion also failed to gain the
    requisite four (4) City Council votes necessary to
    carry the motion.

         "15. Due to my participation as a candidate in
    the 2012 Prichard mayoral elections, I abstained
    from both the March 22, 2012, and October 25, 2012,
    votes.

         "16. After I assumed the office of Mayor of the
    City of Prichard, I allowed Mark Trenier to continue
    carrying out the duties of Prichard Fire Chief on a
    probationary and/or interim basis. On multiple
    occasions, I discussed with Mark Trenier that he
    remained employed solely on a probationary and/or
    interim basis, pending a thorough review of the
    Prichard Fire Department by my administration,
    including   interviews   with   employees   and   an
    assessment of the department's leadership. I made it
    clear to Mark Trenier that I would not submit my
    recommendation to the city council for his renewal
    and/or re-appointment as fire chief unless I was
    satisfied with his leadership after the departmental
    review. I further informed Mark Trenier that I would
    not submit him as a candidate for re-appointment to
    the Prichard City Council if I determined that the

                             7
1130851

    City of Prichard was [not] best served by        his
    continued leadership of the Fire Department.

         "17. During this interim period, Mark Trenier
    never raised an objection to his status as
    probationary and/or interim fire chief, [to] the
    position that his tenure as fire chief had expired
    under the terms of his 2007 Employment Agreement as
    approved by the Prichard City Council, or [to the
    fact] that his re-appointment may not be submitted
    to   the  city   council  for   approval  after   a
    departmental review by my administration.

         "18. After a thorough review of the state of the
    Prichard Fire Department, including interviews with
    employees and an assessment of the department's
    leadership, I determined that it was not in the best
    interest of the City of Prichard that Mark Trenier
    be submitted for re-appointment as fire chief. More
    particularly, I determined that Mark Trenier's
    leadership of the Prichard Fire Department had
    become ineffective, and that his re-appointment was
    not advocated."

Trenier also filed his own motion for a partial summary

judgment on the issue of liability, supported by his verified

complaint as well as documents proffered by Mayor Ephriam and

the City of Prichard in support of their jointly filed motion

for a summary judgment. The trial court conducted hearings on

January 10, 2014, and February 28, 2014, and thereafter

entered a summary judgment in favor of Mayor Ephriam and the

City of Prichard.   Trenier appealed.

                    II.   Standard of Review


                               8
1130851

         "'We review the trial court's grant or denial of
    a summary judgment motion de novo.' Smith v. State
    Farm Mut. Auto. Ins. Co., 952 So. 2d 342, 346 (Ala.
    2006) (citing Bockman v. WCH, L.L.C., 943 So. 2d 789
    (Ala. 2006)). A summary judgment is proper if there
    is no genuine issue of material fact and the moving
    party is entitled to a judgment as a matter of law.
    Rule 56(c)(3), Ala. R. Civ. P. If the movant meets
    this initial burden, the burden then shifts to the
    nonmovant to present 'substantial evidence' showing
    that a genuine issue of material fact exists. Ex
    parte Alfa Mut. Gen. Ins. Co., 742 So. 2d 182, 184
    (Ala. 1999). Substantial evidence is 'evidence of
    such weight and quality that fair-minded persons in
    the exercise of impartial judgment can reasonably
    infer the existence of the fact sought to be
    proved.' West v. Founders Life Assurance Co. of
    Florida, 547 So. 2d 870, 871 (Ala. 1989). In
    determining whether a genuine issue of material fact
    exists, this Court views the evidence in the light
    most favorable to the nonmovant and resolves all
    reasonable doubts in favor of the nonmovant. Jones
    v. BP Oil Co., 632 So. 2d 435, 436 (Ala. 1993).
    Moreover, '[t]he trial court's ruling on a question
    of law carries no presumption of correctness, and
    this Court reviews de novo the trial court's
    conclusion as to the appropriate legal standard to
    be applied.' Dunlap v. Regions Fin. Corp., 983 So.
2d 374, 377 (Ala. 2007) (citing Ex parte Graham, 702
So. 2d 1215, 1221 (Ala. 1997))."

Chapman Nursing Home, Inc. v. McDonald, 985 So. 2d 914, 919

(Ala.   2007).   Because   the   facts   are   undisputed,   we   are

presented with a question of law, and our review is de novo.

                       III. Discussion

    On appeal, Trenier does not dispute that his appointment

to the position of fire chief of the City of Prichard complied

                                 9
1130851

with the requirements of § 11-43C-38(a); he does not dispute

the validity of his employment agreement; and he does not

dispute that Mayor Ephriam had a right to seek his removal

from that position.          Instead, he challenges Mayor Ephriam's

"unilateral"           exercise     of      that      right      of    removal.

Specifically, he argues that Mayor Ephriam was required to

follow the removal mandates of § 11-43C-38(a), which state

that a fire chief "shall be removed from office only upon

recommendation by the mayor with the approval of four council

members." (Emphasis added.)            According to Trenier, once the

city       council   voted   on   April     19,    2007,    to   approve    his

appointment as fire chief, the position remained his until he

either resigned or was removed from office by at least four

members of the city council based upon a recommendation of the

mayor.       Trenier further asserts that the existence of an

employment      agreement     within      the     context   of   a    statutory

appointment of a fire chief or a police chief does not alter

the fact that four votes are necessary for removal of that

chief.1      Mayor Ephriam and the City of Prichard, on the other

       1
     We note that neither Trenier nor Mayor Ephriam and the
City of Prichard have provided this Court with any argument
concerning whether a governing body such as the city council
or the mayor has the authority to have an appointed, at-will,
                                       10
1130851

hand, assert that it was common practice on the part of the

mayor and the city council to use employment agreements for

specific limited terms to effectuate both the appointment and

removal mandates of § 11-43C-38(a) and that once the city

council voted to approve Trenier's agreement for a limited

term, no further action was needed to remove him from office

in the event he was not reappointed.

     The facts of this case are undisputed, and the issue is

a pure question of law regarding the interpretation of the §

11-43C-38(a).      Specifically, the issue is whether the city

council was required to follow the removal mandates stated in

§   11-43C-38(a)    after   Trenier's   employment   agreement   had

expired.    In other words, did the city council's initial

action of approving Trenier's agreement, which by its very

terms was to expire on April 19, 2012, impliedly satisfy the

removal mandates of the statute? It has been brought to this

Court's attention by the parties and the trial court that the

City of Prichard is the only Alabama municipality subject to

the provisions of Chapter 43C of Title 11 and that there are


position, such as a fire chief, made lawful through a
multiyear contract for services. We further note that the term
of Trenier's employment agreement exceeded Mayor Davis's term
of office.
                                 11
1130851

no appellate decisions discussing the application of § 11-43C-

38(a) or otherwise addressing the hiring or firing of a fire

chief under the statute.   Accordingly, this Court will adhere

to the following principles of statutory construction:

         "This Court has held that the fundamental rule
    of statutory construction is to ascertain and give
    effect to the intent of the Legislature in enacting
    a statute. IMED Corp. v. Systems Engineering Assocs.
    Corp., 602 So. 2d 344, 346 (Ala. 1992). If possible,
    a court should gather the legislative intent from
    the language of the statute itself. Advertiser Co.
    v. Hobbie, 474 So. 2d 93 (Ala. 1985). If the statute
    is ambiguous or uncertain, the court may consider
    conditions that might arise under the provisions of
    the statute and examine results that would flow from
    giving the language in question one particular
    meaning rather than another. Clark v. Houston County
    Comm'n, 507 So. 2d 902, 903–04 (Ala. 1987). The
    legislative intent may be gleaned from the language
    used, the reason and necessity for the act, and the
    purpose sought to be obtained by its passage.
    Tuscaloosa County Comm'n v. Deputy Sheriffs' Ass'n
    of Tuscaloosa County, 589 So. 2d 687, 689 (Ala.
    1991)(citing Ex parte     Holladay, 466 So. 2d 956
    (Ala. 1985))."

Norfolk Southern Ry. v. Johnson, 740 So. 2d 392, 396 (Ala.

1999).

    We begin our discussion with the fact that the City of

Prichard operates under a mayor-council form of government,

which is governed by § 11-43C-1 et seq., Ala. Code 1975.

Wilson v. Dawson, 590 So. 2d 263 (Ala. 1991). The mayor's


                              12
1130851

powers in a mayor-council form of government are defined in §

11–43C–37, which states, in pertinent part:

         "All executive powers of the city shall be
    vested in the mayor and the mayor shall be the head
    of the executive and administrative branches of the
    city government. ... The mayor shall be responsible
    for the proper administration of all affairs of the
    city, and, except as otherwise provided herein, he
    shall have the power and shall be required to:

          "(1) ....

         "(2) Appoint and remove, when necessary for the
    good of the service, all officers and employees of
    the city except those appointed by the council.
    Such appointment and removal of personnel are
    subject to any merit system provisions in effect at
    such time, except for those officers and employees
    who are exempted from the merit system by other
    section of this chapter."

(Emphasis added.)     Mayor Davis appointed Trenier to the

position of fire chief of the City of Prichard pursuant to the

powers bestowed upon him by § 11-43C-37, and the appointment

complied with § 11-43C-38(a).

    Although § 11-43C-38(a) makes no mention of a specific

term in office, nothing in the plain language of the statute

prohibits a city from using an employment contract with a

limiting term to satisfy the approval mandates of the statute,

which is precisely what occurred in this case.        And, as

previously indicated in note 1, supra, none of the parties

                                13
1130851

challenges the mayor's or the city council's authority to

enter into a multiyear contract with an appointed, at-will,

employee for that employee's services. In fact, Mayor Ephriam

stated in his affidavit that "it is an accepted practice for

the Mayor of the City of Prichard to utilize employment

[agreements]         which    enumerate       the      terms    under      which      an

appointee      for    the     position      of    fire       chief     will    serve."

Accordingly, during the five-year term that Trenier served as

fire   chief    pursuant       to     his   employment         agreement        he    was

afforded the protections of § 11-43C-38(a), and his removal

from that position could be effected "only upon recommendation

of the mayor with the approval of four council members."

Moreover, "contracts of employment that ... specify a definite

period terminate by their own terms at the end of such period

.... See    Northrop v. Kirby, 454 F. Supp. 698, 701 (N.D. Ala.

1978)."     Shirley      v.    Lin,    548 So. 2d     1329,    1332     (Ala.

1989)(emphasis        added).         Trenier       admits     in    his      brief   in

response to Mayor Ephriam and the City of Prichard's motion

for a summary judgment that his five-year term under the

employment agreement expired on April 19, 2012.




                                         14
1130851

    We now address the effect of the employment agreement as

it relates to Trenier's continued employment as fire chief

after its expiration. The trial court's action in granting

Mayor Ephriam and the City of Prichard's motion for a summary

judgment was based on its conclusion2 that once Trenier's

employment agreement had expired on April 19, 2012, there was

no longer any need for the city council to ratify what it had

already established by a prior vote, i.e., the approval of an

agreement that would, by its terms, expire on April 19, 2012,

and that, upon the expiration of the agreement, Trenier became


    2
     We note the trial court's action in entering a summary
judgment in favor of Mayor Ephriam and the City of Prichard
was primarily based on its conclusion that the appointment of
fire chief under § 11-43C-38(a) cannot extend beyond the term
of the appointing mayor, explaining that the fire chief's
appointment and service "is inexorably linked to that of the
appointing mayor" and "[t]his appointing authority is
essential so that an incoming mayor's specific public safety
directives may be properly carried out, and that his/or
general executive, administrative, and supervisory powers may
be properly executed." However, as properly noted by Trenier,
had the legislature intended to limit the term of fire chief
to the term of the appointing mayor, the legislature could
have added language to this effect, but it did not.       See
Noonan v. East-West Beltline, Inc., 487 So. 2d 237, 239 (Ala.
1986)("It is not proper for a court to read into the statute
something which the legislature did not include although it
could have easily done so."). Accordingly, although the trial
court's   legal   conclusion   appears   logical  under   the
circumstances, this Court cannot not read into § 11-43C-38(a)
something the legislature did not include. Id.
                             15
1130851

an at-will employee who served at the pleasure of Mayor

Ephriam.      We agree.     The trial court's conclusion in this

regard was guided by an order issued by Mobile Circuit Judge

Charles A. Graddick in which Judge Graddick was presented with

an identical issue as it related to the employment status of

the   chief   of   police   for   the   City   of   Prichard.   Judge

Graddick's opinion is part of the record, and it provides a

thorough analysis regarding the issue at hand:

           "The essential question is whether the mayor of
      a class 5 Municipality such as Prichard always needs
      approval of four members of the city council to
      appoint, reappoint, or remove a police chief. ...

           "....

           "In attempting to resolve the dispute over the
      statutory interpretation, the Court was unable to
      find any appellate opinions that directly address or
      even cite [§ 11-43C-38(a)]. The Court is similarly
      unaware of any Attorney General Opinion that sheds
      light on whether a city council in a Class 5
      municipality has to vote to remove a police chief
      after a specific term in an employment contract has
      expired. The Court accordingly is of the opinion
      that the best guidance for answering this question
      comes from the general principles of employment
      contract law.

           "It is well settled that there are two types of
      employment contracts: at will employment and
      employment for a specific term or undertaking. 19
      Williston on Contracts § 54:39 (4th ed.).         If
      employment is for a specific term, the employee can
      only be fired for good cause, whereas an at will

                                   16
1130851

    employee can be fired for good, bad, or no cause.
    Id.   This rule is followed in Alabama.       Under
    employment at will, 'an employee may be discharged
    for any reason, good or bad, or even for no reason
    at all.' Johnson v. City of Marion, 743 So. 2d 481,
    483 (Ala. Civ. App. 1999)(quoting Ex parte Amoco
    Fabrics & Fiber Co., 729 So. 2d 336, 339 (Ala.
    1998)).

         "It is clear that Gardner was originally an
    employee for a specific term.          His contract
    contained a specific two-year term. Consequently,
    the Court finds that the City properly conceded that
    Gardner was entitled to protections of [§ 11-43C-
    38(a)] during the term of his employment. The Court
    agrees with the City's position that after the
    expiration of the term, the post of police chief was
    effectively vacant, and the next step was for the
    Mayor to appoint a new chief or reappoint Gardner
    and submit the choice to the council for a vote.
    However, even if Gardner's employment did continue
    for the one month he retained the position, he was
    at best an at will employee who served at the
    pleasure of the Mayor who is the appointment
    authority for the position of police chief. Under
    [§ 11-43C-37(2), Ala. Code 1975], the mayor has the
    power to 'appoint and remove, when necessary and for
    the good of the service, all officers and employees
    of the city except those appointed by the council.'
    Because Gardner's employment had lapsed after
    November 20, 2012, the Mayor needed to take action
    on submitting a name for police chief to the city
    council for the good of the city.

         "Additionally, it is well settled that 'an
    employment contract for a fixed period terminates by
    its own terms.'     Guyse v. Morgan County Bd. of
    Educ., 516 So. 2d 692, 693-94 (Ala. Civ. App. 1987).
    This principle makes Chief Gardner's interpretation
    of [§ 11-43C-38(a)] untenable.        There was no
    evidence that the 2010 contract for a two-year term
    was to automatically renew itself unless the city

                            17
1130851

    council voted otherwise by four votes.         This
    principle suggests that [§ 11-43C-38(a)] does not
    contemplate or require a vote by the council to
    formalize the termination of all police chief
    contracts.   Gardner correctly contends that if he
    resigned, the city council would not need to vote
    him out by four votes. Similarly, once his contract
    expired on November 20, 2012, there was no need for
    the council to vote retroactively to make this
    result take effect.    That would render a formal
    express contract meaningless.    It is well settled
    that this principle of contract law is more
    consistent with the city's position that the two-
    year express contract of November 2010, approved by
    the council, impliedly incorporated the four votes
    needed to remove Gardner on November 20, 2012,
    absent an earlier vote to the contrary. This is the
    more efficient result--there is no need to ratify
    what the city council had already established by a
    valid vote."

City of Prichard v. Gardner, (CV. No. 2012-902834.00, January

16, 2013)(emphasis added).

    Further,   although   §   11-43C-38(a)    does   require   that

removal of an officer such as the fire chief be recommended

and approved by four council members, nothing in the plain

wording of the statute requires that that approval should or

can be achieved in a specific manner.        Instead, the statute

requires only a recommendation of removal by the mayor and

that the recommendation be approved by four council members.

Accordingly, it is reasonable to conclude that Trenier's

removal was "approved" once the city council voted (upon Mayor

                               18
1130851

Davis's recommendation) to approve the initial agreement,

which by its very terms expired on April 19, 2012.         Although

not   controlling,   this   conclusion    is   supported   by   Mayor

Ephriam's unchallenged affidavit testimony that "it is an

accepted practice for the Mayor of the City of Prichard, and

the Prichard City Council, to utilize employment agreements

for a specific, limited term to effectuate the appointment and

removal process of a fire and police chief under [§ 11-43C-

38(a)]." (Emphasis added.)    Mayor Ephriam also testified that

it was his understanding that "no additional vote, motion, or

other action on behalf of the Prichard City Council was

necessary to terminate the employment of Mark Trenier after

the expiration of the Agreement's five-year term." In the

absence of a controlling basis provided by Trenier to the

contrary, this Court concludes that Mayor Ephriam and the City

of Prichard's interpretation of the statute is reasonable and

persuasive. Consequently, once Trenier's employment agreement

expired on April 19, 2012, without a subsequent agreement

being approved, he merely served at the pleasure of Mayor

Ephriam, and his employment could be terminated at will by

either the mayor or Trenier.         See Ex parte Amoco Fabrics &


                                19
1130851

Fiber Co., 729 So. 2d 336, 339 (Ala. 1998) ("[I]n the absence

of a contract providing otherwise, employment in this state is

at-will, terminable at the will of either party.              Under this

doctrine, an employee may be discharged for any reason, good

or bad, or even for no reason at all.").

    Trenier also argues that "the City, acting through its

Council and Mayor, by expressly allowing or acquiescing [to

his] services as Fire Chief for one year following the end of

the five-year term of the Agreement, should be estopped from

claiming     that   the   appointment     is    not   governed     by   the

requirements of [§ 11-43C-38(a)]."             We find this argument to

be without merit based on our conclusion that once Trenier's

employment agreement expired, he merely served as fire chief

at the pleasure of Mayor Ephriam, and his employment could be

terminated at will by either him or Mayor Ephriam.            Moreover,

Mayor     Ephriam   testified   as    follows     regarding      Trenier's

continued employment, which was clearly consensual:

         "16. After I assumed the office of Mayor of the
    City of Prichard, I allowed Mark Trenier to continue
    carrying out the duties of Prichard Fire Chief on a
    probationary and/or interim basis. On multiple
    occasions, I discussed with Mark Trenier that he
    remained employed solely on a probationary and/or
    interim basis, pending a thorough review of the
    Prichard Fire Department by my administration,

                                     20
1130851

    including   interviews   with   employees   and   an
    assessment of the department's leadership. I made it
    clear to Mark Trenier that I would not submit my
    recommendation to the City Council for his renewal
    and/or re-appointment as fire chief unless I was
    satisfied with his leadership after the departmental
    review. I further informed Mark Trenier that I would
    not submit him as a candidate for re-appointment to
    the Prichard City Council if I determined that the
    City of Prichard was [not] best served by his
    continued leadership of the Fire Department.

         "17. During this interim period, Mark Trenier
    never raised an objection to his status as
    probationary and/or interim fire chief, [to] the
    position that his tenure as fire chief had expired
    under the terms of his 2007 Employment Agreement as
    approved by the Prichard City Council, or [to the
    fact] that his re-appointment may not be submitted
    to   the  City   Council  for   approval  after   a
    departmental review by my administration.

         "18. After a thorough review of the state of the
    Prichard Fire Department, including interviews with
    employees and an assessment of the department's
    leadership, I determined that it was not in the best
    interest of the City of Prichard that Mark Trenier
    be submitted for re-appointment as fire chief. More
    particularly, I determined that Mark Trenier's
    leadership of the Prichard Fire Department had
    become ineffective, and that his re-appointment was
    not advocated."

(Emphasis added.)   Trenier does not challenge on appeal Mayor

Ephriam's affidavit testimony before the trial court.       As

further noted by Mayor Ephriam, Trenier never raised an

objection to his status as probationary and/or interim fire




                              21
1130851

chief.    Accordingly, Trenier is not entitled to any relief on

this claim.

                         IV.   Conclusion

    Trenier's employment agreement commenced on April 19,

2007, and extended for a limited term of five years; the city

council unanimously approved the agreement for this limited

term; the city council's approval complied with § 11-43C-

38(a), which requires the approval of four council members;

and once the employment agreement expired on its own terms on

April 19, 2012, with no new employment agreement in place,

Trenier continued serving as fire chief as an at-will employee

at the pleasure of Mayor Ephriam, and his employment could be

terminated by either Trenier or Mayor Ephriam. Ex parte Amoco

Fabrics & Fiber Co., supra.          Because nothing in the plain

language of § 11-43C-38(a) prohibits the City of Prichard from

using an employment agreement with a limited term for the

purpose    of   satisfying   both    the   approval   and/or   removal

mandates of the statute, the city council's initial action

approving the employment agreement that was due to expire on

April 19, 2012, impliedly satisfied the removal mandates of §

11-43C-38(a), and it was unnecessary for the city council to


                                    22
1130851

formalize what it had already approved, because requiring it

to do so would be illogical and would produce the same result.

Accordingly, the summary judgment in favor of Mayor Ephriam

and the City of Prichard is affirmed.

    AFFIRMED.

    Murdock, Main, and Bryan, JJ., concur.

    Moore, C.J., concurs in the result.




                             23